Case 3:17-cv-05517-EMC Document 477-9 Filed 09/15/21 Page 1 of 10

 

Sinco Technologies Pte Ltd. v. Sinco Electronics (Dongguan) Co. Ltd., et al

APPENDIX D.4

 

DEFENDANTS’ DISC. DESIGNATIONS & PLAINTIFF’S OBJECTIONS

 

 

NDCA Case No. 3:17CV05517 EMC

 

 
a

~~ A ws

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-9 Filed 09/15/21 Page 2 of 10

DOUGLAS A. WINTHROP (SBN 183532)
Douglas. Winthrop@armoldporter.com
JEREMY T. KAMRAS (SBN 237377)
Jeremy.Kamras@arnoldporter.com
JOSEPH FARRIS (SBN 263405)
Joseph.Farris@arnoldporter.com

ARNOLD & PORTER KAYE SCHOLER LLP
Three Embarcadero Center, 10th Floor

San Francisco, CA 94111-4024

Telephone: 415.471.3100

Facsimile: 415.471.3400

Attorneys for Defendants

XINGKE ELECTRONICS (DONGGUAN) CO.,

LTD., formerly known as SINCO
ELECTRONICS (DONGGUAN) CO., LTD.,
LIEW YEW SOON aka, MARK LIEW, NG
CHER YONG. aka CY NG, and MUI LIANG
TJOA aka ML TJOA

WHGC, P.L.C.

Jeffrey C.P. Wang (SBN 144414)
JeffreyWang@WHGCLaw.com
Michael G. York (SBN 89945)
MichaelYork@WHGCLaw.com
Kathleen E. Alparce (SBN 230935)
KathleenAlparce@WHGCLaw.com
Jessica A. Crabbe (SBN. 263668)
JessicaCrabbe@WHGCLaw.com
1301 Dove Street, Suite 1050
Newport Beach, CA 92660

Tel. (949) 833-8483; Fax: (866) 881-5007

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

SINCO TECHNOLOGIES PTE LTD.,

Plaintiff,

VS.

SINCO ELECTRONICS (DONGGUAN) CO.,
LTD.; XINGKE ELECTRONICS
(DONGGUAN) CO., LTD.; XINGKE
ELECTRONICS TECHNOLOGY CO., LTD.;
SINCOO ELECTRONICS TECHNOLOGY
CO., LTD.; MUI LIANG TJOA (an
individual); NG CHER YONG aka CY NG (an
individual); and LIEW YEW SOON aka
MARK LIEW (an individual),

Defendants.

 

 

Case No. 3:17-CV-05517-EMC
Action Filed: September 22, 2017

DEFENDANTS’ DISCOVERY AND
DEPOSITION DESIGNATIONS
Judge: Honorable Edward M. Chen

Trial: | November 1, 2021

 

 

 

DEFS’ DISCOVERY & DEPOSITION DESIGNATIONS

NO. 3:17-CV-05517-EMC

 
a

~~ A ws

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-9 Filed 09/15/21 Page 3 of 10

Defendants hereby submit the following Discovery and Deposition Designations and

provide notice of intent to read the following designated documents or transcripts or play the videos

at trial. Defendants reserve the right to supplemental these disclosures, including to add

designations for any witnesses that become unavailable for trial due to travel restrictions or

otherwise. These Discovery Designations were served on Plaintiffs and SinCo SG on September 3,

2021. Pursuant to the Court’s Standing Order, Defendants will provide a hard copies of these

documents upon completion.

 

 

 

 

 

 

Date Discovery Designated Responses
3/8/2019 | Plaintiff SinCo Technologies Pte Nos. 1 through 153.
Ltd.’s Response to Defendant XingKe
Electronics (Dongguan) Co., Ltd.’s
First Request for Admissions
3/15/2019 | Plaintiff SinCo Technologies Pte No. 1 at 5:20-23, 6:2-9:21.
Ltd.’s Responses to Defendant No. 4 at 30:27-31:3.
XingKe Electronics (Dongguan) Co., No. 5 at 31:4-15, 31:18-27, 32:16-33:16.
Ltd.’s First Interrogatories to SinCo No. 6 at 34:13-15.
Technologies Pte Ltd. No. 7 at 35:10-12.
No. 8 at 36:22-24.
No. 9 at 37:16-39:21, 40:1-25.
No. 12 at 46:7-9.
No. 13 at 46:28.
No. 14 at 47:20
No. 15 at 48:6-7, 48:9-11.
No. 16 at 49:14-19.
No. 17 at 50:25-51:2.
No. 18 at 52:8-12.
No. 19 at 53:19-22.
No. 20 at 55:8-13.
No. 21 at 56:18-24.
No. 22 at 57:19-22.
No. 23 at 58:13-14.
No. 24 at 59:6-7.
5/9/2019 Plaintiff SinCo Technologies Pte Nos. 5, 6, 142, 143, 144, 145.
Ltd.’s Amended Responses to
Defendant XingKe Electronics
(Dongguan) Co., Ltd.’s First Request

 

 

 

_2-

 

 

 

DISCOVERY & DEPOSITION DESIGNATIONS

NO. 3:17-CV-05517-EMC

 
a

~~ A ws

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-9

Filed 09/15/21 Page 4 of 10

 

for Admissions

 

5/9/2019 | Plaintiff SinCo Technologies Pte
Ltd.’s Amended Responses to
Defendant XingKe Electronics
(Dongguan) Co., Ltd.’s First
Interrogatories to SinCo Technologies
Pte Ltd.

 

 

 

No. 6 at 6:9-16.

No. 7 at 7:11-19.,

No. 8 at 9:9-17.

No. 15 at 28:27-29:3.

 

 

 

 

-3-
DISCOVERY & DEPOSITION DESIGNATIONS

NO. 3:17-CV-05517-EMC

 
A Professional Corporation

ROPERS

Redwoad City

 

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-9 Filed 09/15/21 Page 5 of 10

ROPERS MAJESKI PC

LAEL D. ANDARA (SBN 215416)
lael.andara@ropers.com

ROBIN PEARSON (SBN 146704)
robin.pearson@ropers.com
DANIEL E. GAITAN (SBN 326413)
daniel.gaitan@ropers.com

545 Middlefield Road, Suite 175
Menlo Park, CA 94025

Telephone: (650) 364-8200
Facsimile: (650) 780-1701

 

 

Attorneys for Plaintiff
SINCO TECHNOLOGIES PTE LTD.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SINCO TECHNOLOGIES PTE LTD,
Plaintiff,
V.

SINCO ELECTRONICS (DONGGUAN) CO.,
LTD.; XINGLE ELECTRONICS
(DONGGUAN) CO., LTD.; XINGKE
ELECTRONICS TECHNOLOGY CoO., LTD.;
SINCOO ELECTRONICS TECHNOLOGY
CO., LTD.; MUI LIANG TJOA (an
individual); NG CHER YONG aka CY NG (an
individual); and LIEW YEW SOON aka

MARK LIEW (an individual),

Defendants.

 

 

4812-1664-5882.2

Case No. 3:17CV5517

PLAINTIFF SINCO TECHNOLOGIES
PTE LTD'S OBJECTIONS TO
DEFENDANTS' DISCOVERY
DESIGNATIONS

PRETRIAL HEARING

Date: October 5, 2021

Time: 3:00 p.m.

Place: Courtroom 5 — 17" Floor
Hon. Edward M. Chen

TRIAL DATE
November 1, 2021

PLAINTIFF'S DISCOVERY
DESIGNATIONS
3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-9 Filed 09/15/21 Page 6 of 10

Plaintiff SinCo Technologies Pte. Ltd, (“SINCO”) hereby provides objections to
Defendants’ designation of written discovery. SINCO first objects to Defendants' use of this
material in any way that fails to acknowledge and follow the designations of this information as
either confidential or AEO, pursuant to the Protective Order in this case, and take appropriate

measure to treat them as designated.

I. OBJECTIONS TO PLAINTIFF SINCO TECHNOLOGIES PTE LTD.’S RESPONSE TO
DEFENDANT XINGKE ELECTRONICS (DONGGUAN) CO., LTD.’S FIRST REQUEST FOR
ADMISSIONS

SINCO objects to the blanket designation of all 153 response to Request for Admissions,
without making any effort to identify those responses that are related or necessary to any pending
claim or defense. SINCO objects to the use of any of these responses without a complete
production of the total of the response to avoid divorcing context or misrepresenting the
information SINCO provided. SINCO objects to the extent that many of these responses are
duplicative of deposition or live testimony and are therefore unnecessary.

SINCO objects to the Defendants unsupported legal theory that if the SINCO mark had
become abandoned in CHINA, it would be abandoned worldwide. This premise is unsupported by
the law. See Restatement Third, Unfair Competition § 30, comment a (1995) (“Common law
priority in a particular geographic area is thus lost if the designation has been abandoned by the
owner in that geographic area.”’). As a matter of logic, there is no reason why trademark rights
cannot be abandoned only in a given trade area. If nationwide rights can be abandoned, then
territorially limited rights can also be abandoned. § 17:22. Abandonment of rights in limited
territorial area, 3 McCarthy on Trademarks and Unfair Competition § 17:22 (Sth ed. Sept. 2021
Update) SINCO objects to use of RFA nos. 5-9 and 130-134 as irrelevant to any claim or defense
and the fact to be admitted or denied is irrelevant whatever the answer.

SINCO objects to use of RFA responses 11-129; 135-140; 142-147 based on the written

objects provided in the responses, or otherwise relevant to any pending claim or defense.

PLAINTIFF'S DISCOVERY
-l- DESIGNATIONS
3:17CV5517

4812-1664-5882.2

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-9 Filed 09/15/21 Page 7 of 10

II. OBJECTIONS TO PLAINTIFF SINCO TECHNOLOGIES PTE LTD.’S RESPONSES TO
DEFENDANT XINGKE ELECTRONICS (DONGGUAN) CoO., LTD.’S FIRST
INTERROGATORIES TO SINCO TECHNOLOGIES PTE LTD.

SINCO asserts the written objections provided in the responses as provided on March 15,
2019. SINCO objects to the use of any of these responses without a complete production of the
total of the response to avoid divorcing context or misrepresenting the information SINCO
provided under Federal Rule of Evidence 106. For Example, in response to No. 1, Defendants
attempt to cherry pick some of the objections and ignore the complete response: No. | at 5:20-23,
6:2-9:21.
SPECIAL INTERROGATORY NO. 1:

 

Identify documents that define the role. status. and responsibilities of all Sinco’s
employees who are embedded with another company since April 27, 2000.

RESPONSE TO INTERROGATORY NO. 1:

Responding Party incorporates its General Objections as if fully restated herein.
Responding Party objects to Interrogatory as vague and ambiguous since it fails to define
“embedded” and “another company,” since broad interpretation of the term or phrases would lead
to irrelevant information and impermissible scope of discovery. Treating Interrogatory as calling
only as to those employees who are/were Responding Party/SINCO employees since 2005 and
were placed at a separate location to oversee the work being conducted for SINCO as to U.S.
customer projects (rather than any company or any employee or at any time). Responding Party
also objects to this Interrogatory on the grounds that it invades Responding Party's and/or a third
party's rights to privacy, and other privileges protected by the United States Constitution, as well
as foreign, federal and state law. Responding Party further objects to this Interrogatory to the
extent that it calls for information of third parties which is neither relevant to the subject matter of

the action, nor reasonably calculated to lead to the discovery of admissible evidence.

The remaining designations, ignore the initial interrogatory or the complete objections, to

the extent they reference them at all.

PLAINTIFF'S DISCOVERY
-2- DESIGNATIONS
3:17CV5517

4812-1664-5882.2

 
RO P E RS A Professional Corporation

MAJES KI

Menlo Park

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-9 Filed 09/15/21 Page 8 of 10

For example, No. 5 at 31:4-15, 31:18-27, 32:16-33:16, ignores the substantive response at
32:1-15. Thereafter, Defendants maintain this practice of ignoring the request and objections, and
then resort to citing cumulative responses out of context, where the substantive information
identified is identical for each:

No. 6 at 34:13-15.
13 || responds as follows: The term “parent company,” when read in the context of the whole of the

14 || Second Amended Complaint is referring to JINLONG MACHINERY & ELECTRONICS CoO.,
15 || LTD., as SINCO has had no involvement or knowledge of Sincoo.

No. 7 at 35:10-12.

10 || responds as follows: The term “parent company,” when read in the context of the whole of the
11 || Second Amended Complaint is referring to JINLONG MACHINERY & ELECTRONICS CoO.,
12 || LTD., as SINCO has had no involvement or knowledge of Sincoo.

No. 8 at 36:22-24.

21 Subject to, and without waiving the foregoing objections and privileges, Responding Party
22 || responds as follows: The term “parent company,” when read in the context of the whole of the

23 || Second Amended Complaint is referring to JINLONG MACHINERY & ELECTRONICS CO.,
24 || LTD., as SINCO has had no involvement or knowledge of Sincoo.

 

SINCO objects to designation response to No. 9 as a violtation of Federal Rule of
Evidence 106. The rule is based on two considerations. The first is the misleading impression
created by taking matters out of context. The second is the inadequacy when delayed to a point

later in the trial. Defendants’ simply ignore bad evidence:

1 On April 26, 2018 and May 4, 2018, defendant SinCo Electronics (Dongguan) Co.'s PRC
2 || trademarks (Registration Nos. 8607396 and 8607476) were invalidated pursuant to Article 31,

3 || Paragraphs 1 and 2 of Article 45 and Article 46 of the PRC pre-amended Trademark Law based

4 || on "[SinCo Electronics (Dongguan) Co.'s] misappropriation, registration and use of the trademark
5 || "SinCo" without authorization from SinCo.

6 The Trademark Review and Adjudication Board (the “TRAB”) in the Trademark Office

7 || of the State Administration for Industry & Commence of the PRC cancelled the registered

8 || “SinCo” marks on two grounds (1) SinCo had priority on the logo, and (2) defendant SinCo

9 || Electronics (Dongguan) Co. had submitted a fabricated Design Contract as evidence of ownership
10 | of the mark. The perjury was revealed by the Design Contract between defendant SinCo
11 || Electronics (Dongguan) Co. and Dongguan Humen Yuan Su Computer Graphic Design Service

12 || Business which was dated July 1, 2005.

SINCO objects to the designation of Nos. 13 and 14 at 46:28, as duplicative and on the

 

PLAINTIFF'S DISCOVERY
-3- DESIGNATIONS
3:17CV5517

4812-1664-5882.2

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-9 Filed 09/15/21 Page 9 of 10

grounds referenced above as incomplete under FRE 106 and subject to the objections. SINCO
asserts that designations for 14-24 are likewise improper as incomplete under FRE 106 and

subject to the objections.

Il. OBJECTIONS TO PLAINTIFF SINCO TECHNOLOGIES PTE LTD.’S AMENDED RESPONSES
TO DEFENDANT XINGKE ELECTRONICS (DONGGUAN) Co., LTD.’S FIRST REQUEST FOR
ADMISSIONS.

SINCO objects to the designations of Amended Responses to RFA Nos. 5, 6, 142, 143,
144, 145 subject to the written objections therein. SINCO objects to the extent that many of these
responses are duplicative of deposition or live testimony and are therefore duplicative.

SINCO objects to the Defendants unsupported legal theory that if the SINCO mark had
become abandoned in CHINA, it would be abandoned worldwide. This premise is unsupported by
the law. See Restatement Third, Unfair Competition § 30, comment a (1995) (“Common law
priority in a particular geographic area is thus lost if the designation has been abandoned by the
owner in that geographic area.”’). As a matter of logic, there is no reason why trademark rights
cannot be abandoned only in a given trade area. If nationwide rights can be abandoned, then
territorially limited rights can also be abandoned. § 17:22. Abandonment of rights in limited
territorial area, 3 McCarthy on Trademarks and Unfair Competition § 17:22 (Sth ed. Sept. 2021
Update) SINCO objects to use of RFA nos. 5-6 and 142-145 as irrelevant to any claim or defense

and the fact to be admitted or denied is irrelevant whatever the answer.

IV. OBJECTIONS TO PLAINTIFF SINCO TECHNOLOGIES PTE LTD.’S AMENDED RESPONSES
TO DEFENDANT XINGKE ELECTRONICS (DONGGUAN) Co., LTD.’S FIRST
INTERROGATORIES TO SINCO TECHNOLOGIES PTE LTD.

SINCO objects to the designation of Amended Response to Interrogatories No. 15 as
incomplete under FRE 106 and subject to the objections.

SINCO objects to the designation of Amended Response to Interrogatories Nos. 6 - 8 at
6:9-16 as incomplete under FRE 106 and subject to the objections stated and just as before

Defendants’ designation is duplicative:

4812-1664-5882,2 PLAINTIFF'S DISCOVERY
-4- DESIGNATIONS
3:17CV5517

 
RO P E RS A Professional Corporation

MAJES KI

Menlo Park

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-9 Filed 09/15/21 Page 10 of 10

No. 6 at 6:9-16.

No. 7 at 7:11-19.

No. 8 at 9:9-17.

Dated: September 8, 2021

4812-1664-5882.2

9

 

responds as follows: The term “parent company,” referred to in paragraph 23 of the Complaint is
referring to JINLONG MACHINERY & ELECTRONICS CO., LTD., as SINCO’s has alleges,
on information and belief that Sinco Electronics (Dongguan) Co., Ltd.; Xingke Electronics
(Dongguan) Co., Ltd.; Xingke Electronics Technology Co., Ltd.; Sincoo Electronics Technology
Co., Ltd.; Jinlong Holdings; WenZhou Runzhe Equity Investment Fund Partnership Enterprise;
and Xiamen XingKe Electronics Co. Itd., are JINLONG MACHINERY & ELECTRONICS CO.,
LTD’s subsidiaries. The only marketing material that SinCo has would be in the form of websites

previously produced in this litigation.

responds as follows: The term “parent company,” referred to in paragraph 23 of the Complaint is
referring to JINLONG MACHINERY & ELECTRONICS CO., LTD., as SINCO’s has alleges,

on information and belief that Sinco Electronics (Dongguan) Co., Ltd.; Xingke Electronics
(Dongguan) Co., Ltd.; Xingke Electronics Technology Co., Ltd.; Sincoo Electronics Technology
Co., Ltd.; Jinlong Holdings; WenZhou Runzhe Equity Investment Fund Partnership Enterprise;
and Xiamen XingKe Electronics Co. Itd., are JINLONG MACHINERY & ELECTRONICS CO.,
LTD’s subsidiaries. SinCo is aware that JINLONG MACHINERY & ELECTRONICS CO.,
through Mr. Tjoa and Mr. Ping authorized and directed the use of the SinCo Marks by its

subsidiaries in the United States without permission or approval of Plaintiff.

responds as follows: The phrase “is under common ownership and managment,” referred to in
paragraph 27 of the Complaint is referring to JINLONG MACHINERY & ELECTRONICS CO.,
LTD., as SINCO’s has alleges, on information and belief that Sinco Electronics (Dongguan) Co.,
Ltd.; Xingke Electronics (Dongguan) Co., Ltd.; Xingke Electronics Technology Co., Ltd.; Sincoo
Electronics Technology Co., Ltd.; Jinlong Holdings; WenZhou Runzhe Equity Investment Fund
Partnership Enterprise; and Xiamen XingKe Electronics Co. Itd., are JINLONG MACHINERY &
ELECTRONICS CO., LTD’s subsidiaries. SinCo is aware that JINLONG MACHINERY &
ELECTRONICS CO., through Mr. Tjoa and Mr. Ping authorized and directed the use of the

SinCo Marks by its subsidiaries in the United States without permission or approval of Plaintiff.

Respectfully submitted,
ROPERS MAJESKI PC

By: _/s/Lael Andara
LAEL D. ANDARA
DANIEL E. GAITAN
Attorneys for Plaintiff
SINCO TECHNOLOGIES PTE LTD

 

PLAINTIFF'S DISCOVERY
-5- DESIGNATIONS
3:17CV5517

 
